Exhibit 10.5

 

THE CHUBB CORPORATION
LONG-TERM STOCK INCENTIVE PLAN
FOR NON-EMPLOYEE DIRECTORS (2004)

 

PERFORMANCE SHARE AWARD AGREEMENT

 

This PERFORMANCE SHARE AWARD AGREEMENT, dated as of April 25, 2006, is by and
between The Chubb Corporation (the “Corporation”) and [                ] (the
“Participant”), pursuant to The Chubb Corporation Long-Term Stock Incentive Plan
for Non-Employee Directors (2004) (the “Plan”). Capitalized terms that are not
defined herein shall have the same meanings given to such terms in the Plan. If
any provision of this Agreement conflicts with any provision of the Plan (as
either may be interpreted from time to time by the Committee), the Plan shall
control.

 

WHEREAS, pursuant to the provisions of the Plan, the Participant has been
granted Performance Shares; and

 

WHEREAS, the Participant and the Corporation desire to enter into this Agreement
to evidence and confirm the grant of such Performance Shares on the terms and
conditions set forth herein.

 

NOW THEREFORE, the Participant and the Corporation agree as follows:

 

1.     Grant of Performance Shares. Pursuant to the provisions of the Plan, the
Corporation on the date set forth above (the “Grant Date”) has granted and
hereby evidences the grant to the Participant, subject to the terms and
conditions set forth herein and in the Plan, of an Award of [              ]
Performance Shares (the “Award”). (1)

 

2.     Payment of Earned Performance Shares.

 


(A)           SETTLEMENT OF PERFORMANCE SHARES. SUBJECT TO THE PROVISIONS OF
THIS SECTION 2 AND SECTION 3(E), THE PAYMENT VALUE OF EACH PERFORMANCE SHARE
COVERED BY THE AWARD WHICH THE COMMITTEE DETERMINES, IN WRITING, TO BE EARNED
PURSUANT TO SECTION 3 SHALL BE PAID BY THE CORPORATION AS SOON AS
ADMINISTRATIVELY PRACTICABLE AFTER (BUT NO LATER THAN 2½ MONTHS AFTER THE
CALENDAR YEAR END COINCIDENT WITH) THE END OF THE PERFORMANCE CYCLE DESCRIBED IN
SECTION 3(A).

--------------------------------------------------------------------------------

(1)   The number of Performance Shares shall be equal to the quotient of (i)
$67,500 divided by (ii) the average of the high and low trading prices of the
Stock on the Grant Date, rounded up to the nearest whole number.

 

--------------------------------------------------------------------------------


 


PAYMENTS HEREUNDER SHALL BE MADE IN CASH, SHARES OF STOCK, OR A COMBINATION
THEREOF, AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION.


 


(B)           VOLUNTARY DEFERRAL. NOTWITHSTANDING THE PROVISIONS OF SECTION
2(A), THE PARTICIPANT MAY ELECT, BY ELECTION FILED WITH THE CORPORATION (AND ON
A FORM ACCEPTABLE TO THE COMMITTEE) NOT LATER THAN JUNE 30, 2008 AND SUBJECT TO
SUCH TERMS AND CONDITIONS AS THE COMMITTEE MAY SPECIFY, TO HAVE ANY PAYMENT THAT
MAY BECOME DUE IN RESPECT OF PERFORMANCE SHARES COVERED BY THE AWARD DEFERRED
UNTIL SUCH LATER TIME AS SHALL BE SPECIFIED IN SUCH ELECTION (OR, IF APPLICABLE,
THE DATE DETERMINED PURSUANT TO SECTION 2(C)).


 


(C)           MANDATORY DEFERRAL OF PAYMENT OF EARNED PERFORMANCE SHARES.
NOTWITHSTANDING ANYTHING CONTAINED IN SECTION 2(A) OR 2(B) TO THE CONTRARY
(UNLESS THE PAYMENT DATE ELECTED PURSUANT TO SECTION 2(B) IS LATER THAN THE
PAYMENT DATE SPECIFIED HEREIN, IN WHICH CASE SECTION 2(B) SHALL CONTROL), IF THE
CORPORATION’S ENDING AVERAGE VALUE IS LESS THAN THE CORPORATION’S BEGINNING
AVERAGE VALUE (AS SUCH TERMS ARE DEFINED IN SECTION 3(C)), NO SETTLEMENT SHALL
BE MADE IN RESPECT OF ANY PERFORMANCE SHARES EARNED IN ACCORDANCE WITH SECTION 3
UNTIL THE FIRST DATE THE PARTICIPANT HAS CEASED TO BE A MEMBER OF THE BOARD OF
DIRECTORS AND HAS SEPARATED FROM SERVICE FROM THE CORPORATION AND ALL OTHER
MEMBERS OF THE CORPORATION’S CONTROLLED GROUP OF ENTITIES. ONCE THE CONDITION
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE HAS BEEN SATISFIED, SETTLEMENT
SHALL OCCUR AS SOON AS ADMINISTRATIVELY PRACTICABLE THEREAFTER, IN CASH, SHARES
OF STOCK, OR A COMBINATION THEREOF, AS DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION.


 


3.     VESTING CRITERIA APPLICABLE TO PERFORMANCE SHARES.


 


(A)           PERFORMANCE CYCLE. THE PERFORMANCE CYCLE FOR THIS AWARD SHALL
COMMENCE ON JANUARY 1, 2006, AND SHALL END ON DECEMBER 31, 2008.


 


(B)           PERFORMANCE GOAL. THE PERFORMANCE GOAL FOR THE PERFORMANCE CYCLE
IS THE TOTAL RETURN PER SHARE OF STOCK TO THE CORPORATION’S SHAREHOLDERS,
INCLUSIVE OF DIVIDENDS PAID (REGARDLESS OF WHETHER PAID IN CASH OR PROPERTY,
WHICH DIVIDENDS SHALL BE DEEMED REINVESTED IN STOCK), DURING THE PERFORMANCE
CYCLE IN COMPARISON TO THE TOTAL RETURN PER SHARE OF STOCK, INCLUSIVE OF
DIVIDENDS PAID (REGARDLESS OF WHETHER PAID IN CASH OR PROPERTY, WHICH DIVIDENDS
SHALL BE DEEMED REINVESTED IN STOCK) ACHIEVED BY THE COMPANIES (I) WHICH ARE IN
THE STANDARD & POORS 500 INDEX (THE “S&P 500”) ON THE DATE THE PERFORMANCE CYCLE
BEGINS AND (II) WHICH CONTINUE TO FILE PUBLIC REPORTS PURSUANT TO THE ACT FOR
THE ENTIRETY OF THE PERFORMANCE CYCLE (SUCH COMPANIES, THE “COMPARISON
COMPANIES”). FOR THE AVOIDANCE OF DOUBT, A COMPANY INCLUDED IN THE S&P 500 ON
THE DATE THE PERFORMANCE CYCLE COMMENCES THAT IS NOT INCLUDED IN THE S&P 500 AT
THE CONCLUSION OF THE PERFORMANCE CYCLE WILL BE A COMPARISON COMPANY AS LONG AS
IT

 

--------------------------------------------------------------------------------


 


FILES PUBLIC REPORTS PURSUANT TO THE ACT FOR THE ENTIRE PERFORMANCE CYCLE (AND
ANY COMPANY FIRST INCLUDED IN THE S&P 500 AFTER THE START OF THE PERFORMANCE
CYCLE WILL NOT BE A COMPARISON COMPANY).


 


(C)           COMPARISON OF TOTAL SHAREHOLDER RETURN. EXCEPT AS PROVIDED IN
SECTION 4, THE PERFORMANCE SHARES COVERED BY THE AWARD SHALL BE DEEMED EARNED
BASED ON WHERE THE CORPORATION’S TOTAL SHAREHOLDER RETURN DURING THE PERFORMANCE
CYCLE RANKS IN RELATION TO THE TOTAL SHAREHOLDER RETURNS OF THE COMPARISON
COMPANIES DURING SUCH PERIOD. FOR PURPOSES OF CALCULATING THE TOTAL SHAREHOLDER
RETURN OF THE CORPORATION AND THE COMPARISON COMPANIES DURING THE PERFORMANCE
CYCLE, THE VALUE OF EACH SUCH COMPANY’S STOCK AT THE BEGINNING AND END OF THE
PERFORMANCE CYCLE SHALL BE ESTABLISHED BASED ON THE AVERAGE OF THE AVERAGES OF
THE HIGH AND LOW TRADING PRICES OF THE APPLICABLE STOCK ON THE PRINCIPAL
EXCHANGE ON WHICH THE STOCK TRADES FOR THE 15 TRADING DAYS OCCURRING IMMEDIATELY
PRIOR TO THE BEGINNING OR END OF THE PERFORMANCE CYCLE, AS THE CASE MAY BE. SUCH
AVERAGES FOR EACH SUCH COMPANY (INCLUDING THE CORPORATION) SHALL BE REFERRED TO
HEREIN AS THE “BEGINNING AVERAGE VALUE” AND THE “ENDING AVERAGE VALUE.”  AS SOON
AS PRACTICABLE AFTER THE COMPLETION OF THE PERFORMANCE CYCLE, THE TOTAL
SHAREHOLDER RETURNS OF THE COMPARISON COMPANIES WILL BE CALCULATED AND RANKED
FROM HIGHEST TO LOWEST. THE CORPORATION’S TOTAL SHAREHOLDER RETURN WILL THEN BE
RANKED IN TERMS OF WHICH PERCENTILE IT WOULD HAVE PLACED IN AMONG THE COMPARISON
COMPANIES. IN CALCULATING THE TOTAL SHAREHOLDER RETURN WITH RESPECT TO EITHER
THE CORPORATION OR ANY OF THE COMPARISON COMPANIES, THE COMMITTEE SHALL MAKE OR
SHALL CAUSE TO BE MADE SUCH APPROPRIATE ADJUSTMENTS TO THE CALCULATION OF TOTAL
SHAREHOLDER RETURN FOR SUCH ENTITY (INCLUDING, WITHOUT LIMITATION, ADJUSTING THE
BEGINNING AVERAGE VALUE) AS SHALL BE NECESSARY OR APPROPRIATE TO AVOID AN
ARTIFICIAL INCREASE OR DECREASE IN SUCH RETURN AS A RESULT OF A STOCK SPLIT
(INCLUDING A REVERSE STOCK SPLIT), RECAPITALIZATION OR OTHER SIMILAR EVENT
AFFECTING THE CAPITAL STRUCTURE OF SUCH ENTITY THAT DOES NOT INVOLVE THE
ISSUANCE OF THE ENTITY’S SECURITIES IN EXCHANGE FOR MONEY, PROPERTY OR OTHER
CONSIDERATION.


 


(D)           PERCENTAGE OF PERFORMANCE SHARES EARNED. THE EXTENT TO WHICH
PERFORMANCE SHARES SHALL BECOME EARNED SHALL BE DETERMINED ACCORDING TO THE
FOLLOWING SCHEDULE:

 

Relative
Performance
Level Percentile

 

Percent of
Performance
Shares Earned

 

85th or higher

 

200

%

50th

 

100

%

25th

 

50

%

Under 25th

 

0

%


 


TO THE EXTENT THAT THE CORPORATION’S TOTAL SHAREHOLDER RETURN RANKS IN A
PERCENTILE BETWEEN THE 25TH AND THE 50TH PERCENTILE, OR BETWEEN THE 50TH AND THE
85TH

 

--------------------------------------------------------------------------------


 


PERCENTILE, OF COMPARATIVE PERFORMANCE, THEN THE NUMBER OF PERFORMANCE SHARES
EARNED SHALL BE DETERMINED BY MULTIPLYING THE RELATIVE PERCENTILE OF COMPARATIVE
PERFORMANCE ACHIEVED BY THE CORPORATION BY TWO (E.G., IF THE CORPORATION’S TOTAL
SHAREHOLDER RETURN WOULD HAVE PLACED IN THE 40TH PERCENTILE, THEN 80% OF THE
PERFORMANCE SHARES COVERED BY THE AWARD BECOME EARNED; IF THE CORPORATION’S
TOTAL SHAREHOLDER RETURN WOULD HAVE PLACED IN THE 75TH PERCENTILE, THEN 150% OF
THE PERFORMANCE SHARES COVERED BY THE AWARD BECOME EARNED).


 


(E)           TERMINATION OF SERVICE ON THE BOARD OF DIRECTORS. THE
PARTICIPANT’S CESSATION OF SERVICES AS A MEMBER OF THE BOARD OF DIRECTORS FOR
ANY REASON SHALL HAVE NO EFFECT ON THE RIGHTS AND ENTITLEMENTS OF THE
PARTICIPANT TO RECEIVE PAYMENT IN RESPECT OF THE PERFORMANCE SHARES; PROVIDED,
HOWEVER, THAT IF THE PARTICIPANT’S SERVICE ON THE BOARD OF DIRECTORS IS
TERMINATED FOR CAUSE, AS DETERMINED BY THE COMMITTEE (OR IF THE COMMITTEE
DETERMINES THAT THE PARTICIPANT RESIGNED FROM THE BOARD OF DIRECTORS IN
ANTICIPATION OF BEING REMOVED FOR CAUSE), THEN THE PARTICIPANT SHALL FORFEIT ANY
AND ALL RIGHTS IN RESPECT OF THE PERFORMANCE SHARES COVERED BY THE AWARD AND
SUCH PERFORMANCE SHARES SHALL BE IMMEDIATELY FORFEITED AND CANCELLED WITHOUT
FURTHER ACTION BY THE CORPORATION OR THE PARTICIPANT AS OF THE DATE OF SUCH
TERMINATION OF SERVICE.


 


4.     CHANGE IN CONTROL. NOTWITHSTANDING ANYTHING IN SECTION 2 OR 3 TO THE
CONTRARY, IN THE EVENT A CHANGE IN CONTROL OCCURS, PERFORMANCE SHARES COVERED BY
THE AWARD NOT PREVIOUSLY FORFEITED PURSUANT TO SECTION 3 SHALL BE TREATED IN
ACCORDANCE WITH SECTION 9 OF THE PLAN; PROVIDED, HOWEVER, THAT IF THE
ACCELERATED PAYMENT OF THE PERFORMANCE SHARES WOULD SUBJECT THE PARTICIPANT TO
TAXATION UNDER SECTION 409A OF THE CODE, THEN THE PAYMENT DUE TO THE PARTICIPANT
SHALL NOT BE MADE UNTIL THE EARLIEST PERMISSIBLE PAYMENT DATE (INCLUDING, BUT
NOT LIMITED TO, THE VESTING DATE) THAT WOULD NOT SUBJECT THE PARTICIPANT TO
TAXATION UNDER SECTION 409A OF THE CODE.


 


5.     ADJUSTMENT IN CAPITALIZATION. IN THE EVENT THAT THE COMMITTEE SHALL
DETERMINE THAT ANY STOCK DIVIDEND, STOCK SPLIT, SHARE COMBINATION, EXTRAORDINARY
CASH DIVIDEND, RECAPITALIZATION, REORGANIZATION, MERGER, CONSOLIDATION,
SPLIT-UP, SPIN-OFF, COMBINATION, EXCHANGE OF SHARES, WARRANTS OR RIGHTS OFFERING
TO PURCHASE STOCK AT A PRICE SUBSTANTIALLY BELOW FAIR MARKET VALUE, OR OTHER
SIMILAR CORPORATE EVENT AFFECTS THE STOCK SUCH THAT AN ADJUSTMENT IS REQUIRED IN
ORDER TO PRESERVE, OR TO PREVENT THE ENLARGEMENT OF, THE BENEFITS OR POTENTIAL
BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THIS AWARD, THEN THE COMMITTEE
SHALL, IN ITS SOLE DISCRETION, AND IN SUCH MANNER AS THE COMMITTEE MAY DEEM
EQUITABLE, ADJUST ANY OR ALL OF THE NUMBER AND KIND OF PERFORMANCE SHARES
SUBJECT TO THIS AWARD AND/OR, IF DEEMED APPROPRIATE, MAKE PROVISION FOR A CASH
PAYMENT TO THE PERSON HOLDING THIS AWARD, PROVIDED, HOWEVER, THAT, UNLESS THE
COMMITTEE DETERMINES OTHERWISE, THE NUMBER OF PERFORMANCE SHARES SUBJECT TO THIS
AWARD SHALL ALWAYS BE A WHOLE NUMBER.


 


6.     RESTRICTIONS ON TRANSFER. PERFORMANCE SHARES MAY NOT BE SOLD, ASSIGNED,
HYPOTHECATED, PLEDGED OR OTHERWISE TRANSFERRED OR ENCUMBERED IN ANY MANNER
EXCEPT

 

--------------------------------------------------------------------------------


 


(I) BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION OR (II) TO A PERMITTED
TRANSFEREE (AS DEFINED IN SECTION 11(A) OF THE PLAN) WITH THE PERMISSION OF, AND
SUBJECT TO SUCH CONDITIONS AS MAY BE IMPOSED BY, THE COMMITTEE.


 


7.     NO RIGHTS AS A SHAREHOLDER. UNTIL SHARES OF STOCK ARE ISSUED, IF AT ALL,
IN SATISFACTION OF THE CORPORATION’S OBLIGATIONS UNDER THIS AWARD, IN THE TIME
AND MANNER SPECIFIED IN SECTION 2 OR 4, THE PARTICIPANT SHALL HAVE NO RIGHTS AS
A SHAREHOLDER.


 


8.     NOTICE. ANY NOTICE GIVEN HEREUNDER TO THE CORPORATION SHALL BE ADDRESSED
TO THE CHUBB CORPORATION, ATTENTION SECRETARY, 15 MOUNTAIN VIEW ROAD, P.O. BOX
1615, WARREN, NEW JERSEY 07061-1615, AND ANY NOTICE GIVEN HEREUNDER TO THE
PARTICIPANT SHALL BE ADDRESSED TO THE PARTICIPANT AT THE PARTICIPANT’S ADDRESS
AS SHOWN ON THE RECORDS OF THE CORPORATION.


 


9.     GOVERNING LAW. THE AWARD AND THE LEGAL RELATIONS BETWEEN THE PARTIES
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW JERSEY (WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICTS OF LAW).


 


10.   SIGNATURE IN COUNTERPART. THIS AGREEMENT MAY BE SIGNED IN COUNTERPARTS,
EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE SIGNATURE
THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.


 


11.   BINDING EFFECT; BENEFITS. THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE CORPORATION AND THE PARTICIPANT AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS. NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED,
IS INTENDED OR SHALL BE CONSTRUED TO GIVE ANY PERSON OTHER THAN THE CORPORATION
OR THE PARTICIPANT OR THEIR RESPECTIVE SUCCESSORS OR ASSIGNS ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF ANY AGREEMENT OR ANY
PROVISION CONTAINED HEREIN.


 


12.   AMENDMENT. THIS AGREEMENT MAY NOT BE ALTERED, MODIFIED, OR AMENDED EXCEPT
BY A WRITTEN INSTRUMENT SIGNED BY THE CORPORATION AND THE PARTICIPANT.


 


13.   SECTIONS AND OTHER HEADINGS. THE SECTION AND OTHER HEADINGS CONTAINED IN

 

--------------------------------------------------------------------------------


 

this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

 

IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, and the
Participant have executed this Agreement in duplicate as of the day and year
first above written.

 

 

THE CHUBB CORPORATION

 

 

 

 

By:

 

 

 

Secretary

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------